                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

      F'REAL FOODS, LLC and
      RICH PRODUCTS
      CORPORATION,

                               Plaintiffs,

               v.                               Civil Action No. 16-41-CFC

      HAMILTON BEACH
      BRANDS, INC. and HERSHEY :
      CREAMERY COMPANY,

                               Defendants.:


Rodger D. Smith II, Michael J. Flynn, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, Delaware; Guy W. Chambers, Ellen P. Liu, Peter Colosi, SIDEMAN &
BANCROFT LLP, San Francisco, California

      Counsel for Plaintiffs

Francis Di Giovanni, Thatcher A. Rahrneier, DRINKER BIDDLE & REATH LLP,
Wilmington, Delaware; William S. Foster, Jr., Brianna L. Silverstein, DRINKER
BIDDLE & REATH LLP, Washington, District of Columbia

      Counsel for Defendants


                          MEMORANDUM OPINION




August 2, 2019
Wilmington, Delaware
                                                       COLMF.C0LLY
                                             UNITED STATES DISTRICT JUDGE


      Plaintiffs f'real Foods, LLC and Rich Products Corporation filed this lawsuit

accusing Defendants Hamilton Beach Brands, Inc. and Hershey Creamery

Company of infringing four patents for commercial blenders: United States Patent

Numbers 5,803,377 (the "#377 patent"), 7,144,150 (the "#150 patent"), 7,520,658

(the "#658 patent"), and 7,520,662 (the "#662 patent"). I granted summary

judgment of infringement of two of the asserted claims. See D.I. 141 (claim 21 of

the #662 patent); D.I. 142 (claim 15 of the #150 patent). The case was then tried to

a jury, which found infringement of the remaining asserted claims in three of the

four asserted patents and noninfringement of the #377 patent. See D.I. 263. The

jury also found that Defendants' infringement was not willful and that certain

claims were not invalid as obvious. See id The jury awarded damages totaling

$3,233,869. See id.

      At trial, the parties stipulated under Rule 39(a)(l) of the Federal Rules of

Civil Procedure that I would decide indefiniteness issues under 35 U.S.C. § 112

solely based on post-trial briefing, without going beyond the expert reports already

submitted in connection with earlier summary judgment briefing, and without
submitting an advisory verdict on any subsidiary factual questions to the jury. 1 See

Tr. 11 :2-12:7. In the post-trial briefing, Defendants argue-based on the

requirement of "sufficient mass"-that one of the two asserted claims of the # 150

patent and the five asserted claims of the #658 patent are invalid for indefiniteness.

See D.I. 271; D.I. 274. The challenged claims require that the blender have a

"splash shield"-which covers the top of a cup or "vessel" in which the substance

is blended-with "sufficient mass" such that the splash shield is heavy enough to

hold the cup in place in a cupholder rather than having the cup be propelled

upward or dislodged, for example, by the force of the blades spinning. See # 150

patent, claim 22; #658 patent, claims 1, 5, 6, 10, & 11. Defendants argue that "the

intrinsic record provides no guidance as to where the line should be drawn between

the claimed 'sufficient mass' and a mass that is insufficient." See D.I. 271 at 3. I

disagree. The challenged claims define the term "sufficient mass" by its function

and a person of ordinary skill in the art (POSITA) could easily determine by

simply observing the blender in action whether the splash shield had a "sufficient




1
  I denied Defendants' motion for summary judgment on the indefiniteness issues
in part because the sworn testimony of Plaintiffs' expert created a dispute of
material fact about whether one of skill in the art would be able to understand by
observation whether the challenged claim limitation was met with reasonable
certainty. See D.I. 245 at 5-6. As the parties have so stipulated, I will resolve that
dispute of material fact based on the same evidence that was before me at summary
judgment.

                                          2
mass" to be covered by the disputed claim limitation. Accordingly, the challenged

claims are not indefinite.

I.    DISCUSSION

      A.     LEGAL STANDARDS

      "[A] patent is invalid for indefiniteness if its claims, read in light of the

specification delineating the patent, and the prosecution history, fail to inform,

with reasonable certainty, those skilled in the art about the scope of the invention."

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,901 (2014).

"Indefiniteness is a matter of claim construction, and the same principles that

generally govern claim construction are applicable to determining whether

allegedly indefinite claim language is subject to construction." Praxair, Inc. v.

ATM/, Inc., 543 F.3d 1306, 1319 (Fed. Cir. 2008), abrogated on other grounds by

Nautilus, 572 U.S. at 901. As in claim construction, in making an indefiniteness

determination, the district court may make "any factual findings about extrinsic

evidence relevant to the question, such as evidence about knowledge of those

skilled in the art, [which] are reviewed for clear error." See BASF Corp. v.

Johnson Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). "Any fact critical to

a holding on indefiniteness ... must be proven by the challenger by clear and

convincing evidence." Cox Commc 'ns, Inc. v. Sprint Commc 'n Co. LP, 838 F.3d




                                           3
1224, 1228 (Fed. Cir. 2016) (alteration in original) (quoting Intel Corp. v. VIA

Techs., Inc., 319 F.3d 1357, 1366 (Fed. Cir. 2003)).

      B.     ANALYSIS

      The claims define the requirement that the "splash shield" have "sufficient

mass" in clear functional terms. The challenged claims describe a blender that

includes a "[cup]holder" for a cup or "vessel" in which a frozen substance (like a

milkshake) is blended. E.g., #658 patent, claim 1, at 4:45--48. A "splash shield"

sits atop the cup. E.g., #658 patent, claim 1, at 4:59-61. The claims require the

"splash shield" to have "sufficient mass to retain the vessel within the holder."

#150 patent, claim 22; #658 patent, claim 1; see also #658 patent, claim 5

(dependent on claim l); #658 patent, claim 6 ("the mass of the splash shield

preventing separation of the holder and the vessel during translation"); #658

patent, claims 10 & 11 (dependent on claim 6). The claims therefore define

"sufficient mass" functionally: the splash shield must be heavy enough to keep the

cup in the cupholder.

      Judge Sleet's claim construction captures the claims' functional definition of

the "sufficient mass" term. He "adopt[ed] the plain and ordinary meaning of the

term [as] proposed by Plaintiffs and the PTO":

                   The term "sufficient mass to retain the vessel
             within the holder during relative axial movement of the
             mixing element and vessel from the first position to the
             second position when liquid is present in the vessel" in

                                          4
             the [#]658 patent is construed to be "the splash shield is
             heavy enough to create sufficient downward force on the
             vessel so as to retain the vessel within the holder when
             the mixing element moves upwardly in the vessel from
             the first position to the second position when liquid is
             present."

D.I. 83 at 2. This claim construction reflects the claims' requirement for the splash

shield to be heavy enough that the gravitational force of the splash shield alone is

"sufficient" to overcome any countervailing forces that could otherwise dislodge

the cup from the cupholder, such as the upward force from the blades spinning.

      Judge Sleet's construction finds support in portions of the written

description shared by both the #150 and #658 patents:

             Weighting the shield is of further advantage if it is heavy
             enough to create sufficient downward force on the cup to
             overcome any upward force created by the mixing blade
             being moved upwardly in the cup. The mixing blade can
             create such upward force as the mixing blade moves
             upwardly in the cup, imparting an upward force on the
             cup as a result of suction force or the viscous nature of
             the product being mixed in the cup. This can occur when
             the cup is lowered by the holder during mixing (i.e. when
             the cup is reciprocated to cause the mixing blade to pass
             through the cup's contents several times) and/or when the
             cup is lowered away from the blade after
             blending/mixing. Making the weight of the shield
             sufficient to overcome this upward lifting force on the
             cup causes the cup to remain seated in the cup holder
             without any other mechanical means of retaining it in the
             cup holder, such as clamping or gripping mechanisms or
             the springs or lid placement and retention mechanisms
             previously described.

# 150 patent at 4:9-26; #658 patent at 4:3-20.

                                          5
      Judge Sleet's construction recognized that including some additional means

for keeping the cup in the cupholder does not preclude having a splash shield that

is heavy enough, by its own weight, to keep the cup in place. See D.I. 83 at 3 n.3

("Defendants argue that the 'sufficient mass' in Claim 1 should ... include the

language 'without any other mechanical means.' The court disagrees. Including

'without any other mechanical means' contradicts the specification and prosecution

history, which explain that while other 'retention means' are not necessary to hold

the cup in place during mixing, the claim itself does not exclude adding additional

retention 'means' to the device." (emphasis in original) (citations omitted)). The

claim language just requires the splash shield to be heavy enough to keep the cup

in the cupholder, regardless of any additional means of restraining the cupholder.

      Despite the ease and simplicity of determining whether a splash shield does

or does not have "sufficient mass," Defendants argue that the term is indefinite

because the sufficiency of the mass can vary depending upon such things as the

viscosity of the mixture in the cup and the speed of the blades' rotational and

vertical movements. D.I. 271 at 5. It is well-established, however, that claims

involving terms of degree are not inherently indefinite. Sonix, 844 F .3d at 13 77.

On the contrary, "[c]laim language employing terms of degree has long been found

definite where it provided enough certainty to one of skill in the art when read in

the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,



                                          6
1370 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minn. & Ontario Paper Co., 261

U.S. 45, 65-66 (1923)). Moreover, "what can be seen by the normal human eye ..

. [may] provide[] an objective baseline through which to interpret the claims."

Sonix Tech. Co. v. Publ'ns Int'/, Ltd., 844 F.3d 1370, 1378 (Fed. Cir. 2017). In

this case, it is obvious and a matter of common sense that, as Plaintiffs' expert

averred in his declaration, "it is very easy for one of ordinary skill in the art to

determine whether sufficient mass has been achieved for their particular blender by

simply observing whether the cup stays in the holder during blending or not." See

D.I. 201 at 17-19, ,r,r 36-39. As a result, I find that Defendants have not proven by

clear and convincing evidence that a person of ordinary skill in the art would not

be able simply to observe whether a splash shield is heavy enough to keep the cup

in the cupholder during blending.

II.   CONCLUSION

      The challenged claims in the two patents for commercial blenders require a

"splash shield" that sits atop a cup or "vessel" in a cupholder and has "sufficient

mass" or weight to hold the cup in the cupholder. This "sufficient mass" limitation

is defined by its function in the claims and a POSITA could easily determine

whether a splash shield had sufficient mass. The challenged claims, therefore, are

not indefinite.




                                            7
